10-5119-ag
Chen v. Holder
                                                                                BIA
                                                                        A098 220 237
                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 18th day of April, two thousand twelve.

PRESENT:
         RALPH K. WINTER,
         REENA RAGGI,
         SUSAN L. CARNEY,
            Circuit Judges.
_______________________________________

ZU FA CHEN
         Petitioner,

                 v.                                     10-5119-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL
         Respondent.
______________________________________

FOR PETITIONER:                Zu Fa Chen, pro se, New York, New
                               York.

FOR RESPONDENT:                Tony West, Assistant Attorney
                               General; Jennifer Paisner Williams,
                               Senior Litigation Counsel; Tiffany
                               L. Walters, Trial Attorney, Office
                               of Immigration Litigation, Civil
                               Division, United States Department
                               of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Zu Fa Chen, a native and citizen of China,

seeks review of a November 18, 2010, order of the BIA

denying his motion to reopen.       In re Zu Fa Chen, No. A098

220 237 (B.I.A. Nov. 18, 2010).      We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).     When the BIA considers relevant evidence of

country conditions in evaluating a motion to reopen, we

review the BIA’s factual findings under the substantial

evidence standard.     See Jian Hui Shao v. Mukasey, 546 F.3d

138, 169 (2d Cir. 2008).

    Here, because Chen filed his motion to reopen more than

90 days after the BIA issued a final order of removal in his

case, he was required to show changed circumstances in China

to excuse the untimely filing.       See 8 U.S.C.

§ 1229a(c)(7)(C)(i), (ii).     Chen contends that the BIA


                                2
abused its discretion by discounting his evidence that his

wife was beaten by the police who threatened to punish Chen

if he returned to China because of his criticism of the

family planning policy.     This argument is unavailing.

    The BIA reasonably declined to credit the medical

records, documenting Chen’s wife’s alleged injuries, as they

were unauthenticated and Chen was previously found not

credible.     See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 148-

149 (2d Cir. 2007) (holding that the BIA did not abuse its

discretion in declining to credit documents, including a

purported government document which had not been

authenticated, where the alien had been found not credible

by the IJ).    And the BIA was not required to credit Chen’s

wife’s affidavit in light of the IJ’s adverse credibility

determination.     See id. at 148.   Thus, the BIA did not abuse

its discretion in declining to credit Chen’s evidence from

his wife absent further authentication and corroboration.

See id. at 148-49.

    Additionally, the newspaper articles Chen submitted

with his motion to reopen, discussing China’s treatment of

some dissidents and their families, did not establish a

material change in China as they demonstrated only China’s


                                3
continuing persecution of dissidents.     Accordingly,

substantial evidence supports the agency’s finding that Chen

did not establish changed country conditions and the BIA did

not abuse its discretion in denying his motion to reopen as

untimely.     See 8 U.S.C. § 1229a(c)(7)(C)(i),(ii).

    For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                4